        Case 3:19-cv-00218-MEM-MA Document 39 Filed 08/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA
 GEORGE MAJOR,                                       No. 3:19-CV-00218

                   Plaintiff,                        (Judge Mannion)

          v.

 CO J. BRADLEY,

                   Defendant.

                                          ORDER

         In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

         1.        Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for

                   failure to prosecute

         2.        The Clerk of Court is directed to CLOSE this case.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
Dated: August 31, 2020
19-0218-01 order




                                            1
